BY THE COURT.
There was no appearance of the defendant below, and the plaintiff proceeded at his peril. It is true, the law ■declares a defendant who is served with process in court, for certain purposes, A plaintiff may prosecute the suit he has brought, to judgment, but he cannot substitute another for it. The judgment is reversed, with costs, and remanded back to be reinstated at the return of the writ, and for further proceedings.
[Summons, how waived; Whitehead v. Post, 3 W. L. M. 195. 200.]